FILED
                              NOT FOR PUBLICATION                          DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RICARDO VINCENTE-LOPEZ, a.k.a.                   No. 11-73655
Ricardo Vicente Lopez,
                                                 Agency No. A095-788-289
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Ricardo Vincente-Lopez, a native and citizen of Guatemala, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

      Vincente-Lopez has not challenged the agency’s dispositive determination

that his asylum claim is time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues which are not specifically raised and argued in a

party’s opening brief are waived).

      Substantial evidence supports the BIA’s finding that Vincente-Lopez’s

experiences with his neighbors in Guatemala, even considered cumulatively, did

not rise to the level of past persecution. See Nagoulko v. INS, 333 F.3d 1012,

1016-17 (9th Cir. 2003). Substantial evidence also supports the BIA’s

determination Vincente-Lopez failed to establish it is more likely that not his life

or freedom would be threatened in Guatemala. See id. at 1018 (possibility of

future persecution too speculative); Santos-Lemus v. Mukasey, 542 F.3d 738, 743-

44 (9th Cir. 2008) (continued safety of family in hometown undermined future

fear). Consequently, Vicente-Lopez’s withholding of removal claim fails.

      Finally, substantial evidence supports the BIA’s denial of CAT protection




                                           2                                    11-73655
because Vincente-Lopez failed to demonstrate it is more likely than not he would

be tortured by or with the consent or acquiescence of a public official in

Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                  11-73655